The lease, under which this action was brought, was for a term of five years, and as long thereafter as oil or gas might be produced from the premises, but contained the express provision:
"If no well be completed on said land on or before the 8th day of January, 1917, this lease shall terminate as to both parties unless the lessee on or before that date shall pay or tender to the lessor * * * the sum of $40, which shall operate as a rental and cover the privilege of deferring the completion of a well for twelve months from said date."
The question presented is whether the lease expired by its terms on January 8, 1917, no well having been completed or payment tendered prior to that time.
Counsel urge that to deny plaintiff judgment quieting title is to declare a forfeiture of his lease; that time is not of the essence of the contract, and forfeiture should not be declared for the reason that payment was tendered within a reasonable time after it was due.
Oil and gas leases in this jurisdiction are construed strongly against the lessee and in favor of the lessor (New State Oil  Gas Go. v. Dunn, 75 Oklahoma, 182 P. 514; Superior Oil Co. v. Mehlin, 25 Okla. 809, 108 P. 545); and where its terms will permit under the rules of law, such lease will be construed so as to promote development and prevent delay. New St. O.  G. Co. v. Dunn, supra; Paraffine Oil Co. v. Cruce, 63 Oklahoma, 162 P. 716.
Under the express and unequivocal terms of the lease, the rights of both parties were to terminate January 8, 1917, if a well was not completed, unless the lessee elected to avail himself of the option to delay the completion of such well by paying the stipulated rental in advance. The lessee was not bound to pay the rental, but payment was a condition precedent to his right to defer drilling. The rule contended for, which seeks to prevent forfeiture, has no application. The lease terminated by its terms on the 8th of January, no well having been drilled, no payment tendered, and no facts appearing that amount to a sufficient legal excuse to relieve the lessee from the effect of neither completing a well nor paying the stipulated rental. Lessee's right to defer drilling was merely an option and time is of the essence of the contract. He lost his opportunity to defer the drilling, by not performing a condition required of him, and which right was to be paid for in advance when obtained. Ross v. Sanderson, 63 Oklahoma,162 P. 709; Maud Oil  Gas Co. v. Bodkin, 75 Oklahoma,180 P. 959; Bearman v. Dux Oil  Gas Co., 64 Oklahoma, 166 P. 199; Pom. Eq. Jur., section 455.
It is contended by plaintiff that he had an oral agreement with the son of Lucinda Harris, with whom he negotiated the lease, to the effect he would be given the full period of one year from delivery of the lease in which to complete a well or make payment, and that the lease was not delivered to him until January 13th. The evidence was conflicting as to whether there was such an understanding. The trial court made a general finding *Page 227 
in favor of the defendant, and not being clearly against the weight of the evidence, that finding will not be disturbed.
The judgment of the trial court is affirmed.
SHARP, PITCHFORD, McNEILL, and HIGGINS, JJ., concur.